Name: Decision No 2/95 of the Association Council, association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 22 December 1995 concerning the export of certain ECSC steel products from the Republic of Bulgaria to the Community
 Type: Decision
 Subject Matter: trade policy;  tariff policy;  iron, steel and other metal industries;  European Union law;  Europe
 Date Published: 1995-12-30

 Avis juridique important|21995D1230(03)Decision No 2/95 of the Association Council, association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 22 December 1995 concerning the export of certain ECSC steel products from the Republic of Bulgaria to the Community Official Journal L 325 , 30/12/1995 P. 0027 - 0036DECISION No 2/95 OF THE ASSOCIATION COUNCIL, association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other partof 22 December 1995concerning the export of certain ECSC steel products from the Republic of Bulgaria to the Community(95/572/ECSC)THE ASSOCIATION COUNCIL, Whereas the Contact Group referred to in Article 11 of Protocol 2 of the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community ('the Community') of the one part and the Republic of Bulgaria of the other part (1) (hereinafter referred to as 'the Interim Agreement'), which entered into force on 31 December 1993, met on 25 January 1995 to discuss trends in imports of ECSC products from the Republic of Bulgaria into the Community and recognized the need to find appropriate solutions within the framework of Article 28 (1) of the Interim Agreement in order to ensure that the attainment of the objectives of the Interim Agreement would not be jeopardized; Whereas, in view of the possible difficulties which might arise from such imports, the Contact Group decided to refer the matter to the Joint Committee referred to in Article 39 of the Interim Agreement; Whereas, following the entry into force of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (2), that Agreement has replaced the Interim Agreement; whereas the Association Council established under the Europe Agreement has now assumed responsibility for decision-making and has therefore been seized of this measure; Whereas the Parties are desirous to promote the orderly and equitable development of trade in steel between the Community and the Republic of Bulgaria; Whereas the Association Council, having been supplied with all relevant information, has determined that the solution acceptable to the two Parties is a double-checking system, without quantitative limits, for the import into the Community of certain steel products covered by the ECSC Treaty for an initial period between 1 March and 31 December 1995, HAS DECIDED AS FOLLOWS: Article 1 1. The Community shall continue to apply the system of prior Community surveillance of imports of certain ECSC products during 1995 established by Commission Recommendation No 3118/94/ECSC (3) as regards the importation into the Community of the products listed in Annex I which originate in the Republic of Bulgaria. 2. For the period 1 March to 31 December 1995, import into the Community of the iron and steel products covered by the ECSC Treaty listed in Annex I and which originate in the Republic of Bulgaria shall, in addition, be subject to the issue of an export licence by the competent Bulgarian authorities. 3. An export licence will not be required for goods shipped before 1 March 1995. Shipment is considered to have taken place on the date of loading onto the exporting aircraft, vehicle or vessel. 4. The export licence shall conform to the model shown at Annex II. It shall be valid for exports throughout the customs territory of the Community. 5. The Republic of Bulgaria shall notify the Commission of the European Communities of the names and addresses of the appropriate Bulgarian governmental authorities which are authorized to issue and to verify export licences together with specimens of the stamps and signatures they use. The Republic of Bulgaria shall also notify the Commission of any change in these particulars. Article 2 1. The Republic of Bulgaria undertakes to supply the Community with precise statistical information on the export licences issued by the Bulgarian authorities pursuant to Article 1. Such information shall be transmitted to the Community by the end of the period following the month to which the statistics relate. 2. The Community undertakes to supply the Bulgarian authorities with precise statistical information on import authorizations issued by Member States in respect of the products listed in Annex I. Such information shall be transmitted to the Bulgarian authorities by the end of the period following the month to which the statistics relate. Article 3 If necessary, at the request of either of the Parties, consultations shall be held on any problems arising from the operation of this Decision. Such consultations shall be held promptly. Any consultations held under this Article shall be approached by both Parties in a spirit of cooperation and with a desire to reconcile the difference between them. Article 4 Any notices to be given hereunder shall be given: - in respect of the Community, to the Commission of the European Communities (DG I.D.2 and DG III.C.2), - in respect of the Republic of Bulgaria, to the Mission of the Republic of Bulgaria to the European Communities; and the Ministry of Trade and Foreign Economic Cooperation of the Republic of Bulgaria. Article 5 This Decision shall be binding on both the Community and the Republic of Bulgaria which shall take the measures necessary to implement it. Article 6 This Decision shall enter into force on the date of signature. It shall apply with effect from 1 March 1995. Done at Brussels, 22 December 1995. For the Association CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 323, 23. 12. 1993, p. 2, as last amended by the exchange of letters (OJ No L 178, 12. 7. 1994, p. 71). (2) OJ No L 358, 31. 12. 1994, p. 3. (3) OJ No L 330, 21. 12. 1994, p. 6. ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  I - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I 7201 10 117201 10 197201 10 307201 10 907201 20 007201 30 107201 30 907201 40 007202 11 207202 11 807202 99 117203 90 007204 50 107204 50 907206 10 007206 90 007207 11 117207 11 147207 11 167207 12 107207 19 117207 19 147207 19 167207 19 317207 20 117207 20 157207 20 177207 20 327207 20 517207 20 557207 20 577207 20 717208 11 007208 12 107208 12 917208 12 957208 12 987208 13 107208 13 917208 13 957208 13 987208 14 107208 14 917208 14 997208 21 107208 21 907208 22 107208 22 917208 22 957208 22 987208 23 107208 23 917208 23 957208 23 987208 24 107208 24 917208 24 997208 31 007208 32 107208 32 307208 32 517208 32 597208 32 917208 32 997208 33 107208 33 917208 33 997208 34 107208 34 907208 35 107208 35 907208 41 007208 42 107208 42 307208 42 517208 42 597208 42 917208 42 997208 43 107208 43 917208 43 997208 44 107208 44 907208 45 107208 45 907208 90 107209 11 007209 12 107209 12 907209 13 107209 13 907209 14 107209 14 907209 21 007209 22 107209 22 907209 23 107209 23 907209 24 107209 24 917209 24 997209 31 007209 32 107209 32 907209 33 107209 33 907209 34 107209 34 907209 41 007209 42 107209 42 907209 43 107209 43 907209 44 107209 44 907209 90 107210 11 107210 12 117210 12 197210 20 107210 31 107210 39 107210 41 107210 49 107210 50 107210 60 117210 60 197210 70 317210 70 397210 90 317210 90 337210 90 357210 90 397211 11 007211 12 107211 12 907211 19 107211 19 917211 19 997211 21 007211 22 107211 22 907211 29 107211 29 917211 29 997211 30 107211 41 107211 41 917211 49 107211 90 117212 10 107212 10 917212 21 117212 29 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917213 10 007213 20 007213 31 107213 31 907213 39 107213 39 907213 41 007213 49 007213 50 107213 50 907214 20 007214 30 007214 40 107214 40 317214 40 397214 40 907214 50 107214 50 317214 50 397214 50 907214 60 007215 90 107216 10 007216 21 007216 22 007216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 907216 40 107216 40 907216 50 107216 50 917216 50 997216 90 107218 10 007218 90 117218 90 137218 90 157218 90 197218 90 507219 11 107219 11 907219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907219 21 117219 21 197219 21 907219 22 107219 22 907219 23 107219 23 907219 24 107219 24 907219 31 107219 31 907219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907219 90 117219 90 197220 11 007220 12 007220 20 107220 90 117220 90 317221 00 107221 00 907222 10 117222 10 197222 10 217222 10 297222 10 317222 10 397222 10 817222 10 897222 30 107222 40 117222 40 197222 40 307224 10 007224 90 017224 90 057224 90 087224 90 157224 90 317224 90 397225 10 107225 10 917225 10 997225 20 207225 30 007225 40 107225 40 307225 40 507225 40 707225 40 907225 50 107225 50 907225 90 107226 10 107226 10 307226 20 207226 91 107226 91 907226 92 107226 99 207227 10 007227 20 007227 90 107227 90 307227 90 507227 90 707228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 407228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00 ANNEX II (a) >REFERENCE TO A FILM> ANNEX II (b) REPUBLIC OF BULGARIA TECHNICAL ANNEX ON THE DOUBLE-CHECKING SYSTEM 1. The export licences shall measure 210 Ã  297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp, and weighing not less than 25 g/m2. They shall be made out in English. If they are completed by hand, entries must be in ink and in printed script. These documents may comprise additional copies duly indicated as such. If the documents have several copies only the top copy is the original. This copy shall be clearly marked as 'original' and other copies as 'copies'. Only the original shall be accepted by the competent authorities of the Community as being valid for the control of export to the Community in accordance with the provisions of the double-checking system. 2. Each document shall bear a standardized serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements: - two letters identifying the exporting country as follows: BG, - two letters identifying the intended Member State of customs clearance as follows: BE = BelgiumDK = DenmarkDE = GermanyEL = GreeceES = SpainFR = FranceIE = IrelandIT = ItalyLU = LuxembourgNL = NetherlandsAT = AustriaPT = PortugalFI = FinlandSE = SwedenGB = United Kingdom. - a one-digit number identifying the year, corresponding to the last figure in the respective year, e. g. 5 for 1995. - a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country, - a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance. 3. The export licences shall be valid for four months from the date of their issue. Export licences may be renewed or prolonged. 4. Each export licence may be used for one or more consignments of the products in question. 5. The export licences may be issued after the shipment of the products to which they relate. In such cases they must bear the endorsement 'issued retrospectively'. 6. In the event of a theft, loss or destruction of an export licence, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate of any such licence so issued shall bear the endorsement 'duplicate'. The duplicate shall bear the date of the original export licence. 7. The competent authorities of the Community shall be informed immediately of the withdrawal or modification of any export licences already issued and, where relevant, of the basis for such action. 8. The Republic of Bulgaria intends to include a description of the classification of the goods (i. e. first or second choice or other sub-standard products) in box 10 of the export licence.